Citation Nr: 9905265	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-09 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 0 percent for 
service connected residuals of perforated right tympanic 
membrane due to otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel




INTRODUCTION

The veteran had active service from March 1951 to March 1954.

This appeal arose from a January 1998 RO decision, which 
evaluated residuals of perforated right tympanic membrane, 
due to otitis media at 0 percent, and denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran's current bilateral hearing disorder was incurred in 
or aggravated by active service.

2.  The claim for service connection for bilateral hearing 
loss is not supported by competent medical evidence 
demonstrating a nexus between the current disability and any 
disease or injury during active service.

3.  The probative evidence of record shows the veteran is 
receiving the maximum schedular rating for post-operative 
left tympanic membrane perforation.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.   38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a compensable rating for residuals of 
right ear tympanic perforation are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak  
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit  v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau  v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright  v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno  v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit  v. Brown, 
5 Vet. App. at 92-93; Lathan  v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

Bilateral sensorineural hearing loss, an organic disease of 
the central nervous system, may be service-connected if it 
resulted from a disease or injury incurred in or aggravated 
by active service and sensorineural hearing loss may be 
service connected if it becomes compensably disabling within 
one year following separation from active service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
1991 and Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (1998).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage  v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the limited purpose of determining 
whether a claim is well grounded, the Board must accept 
evidentiary assertions as true, unless those assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King  v. 
Brown, 5 Vet. App. 19 (1993).


BACKGROUND

The veteran's March 1951 entrance examination reveals normal 
bilateral hearing at 15/15, and does not set forth any 
abnormalities pertaining to a right ear tympanic membrane 
disorder.

An April 1951 service medical report (SMR) reveals the 
veteran's complaint of right ear pain that was diagnosed as 
otitis media, nonsuppurative, acute.  Examination of the 
right tympanic membrane revealed bulbous distention, which 
shrank down after putting 2 percent Pontocaine drops.  The 
veteran returned the next day with a ruptured right tympanic 
membrane and was, thereafter, referred for evaluation and 
declared fit for duty two days later.

A March 1951 SMR revealed additional acute care provided to 
the veteran for relative to otitis media in the right ear.  
This entry shows prior treatment with penicillin for a right 
ear earache that had been draining.  It was also noted that 
the veteran had a cold for about seven weeks.  Active 
discharge was cleaned from external auditory canal, drum was 
also noted to be chronically congested and thickened.  Left 
ear drum was intact and dry; there was no nose obstruction 
and no pus middle meati.  Sinus X-rays were negative.

The veteran's March 1954 separation examination reveals 
normal bilateral ears, and normal hearing at 15/15 to spoken 
and whispered voice for both ears.  No pertinent 
abnormalities were noted.

A June 1997 audiological evaluation report from a VA medical 
center (VAMC) reveals the veteran's complaint of hearing 
difficulties in noisy settings.  The veteran reported a two-
week hospitalization in 1951 due to a noise blasts from the 
rifle range with resulted in perforated tympanic membranes, 
bilaterally.  The veteran also reported bilateral tinnitus.  
Raw scale audiograms were attached.  Mild to moderately 
severe high frequency bilateral sensorineural hearing loss at 
the 2000 to 8000Hz levels was shown.  Speech discrimination 
was considered to be excellent, bilaterally.  Screening 
tympanograms results included Type A with acoustic reflex 
response absent for the right ear and present for the left.  
Type A tympanograms indicated intact tympanic membranes.  

Thereafter, the same VAMC examiner met with the veteran on 
August 1997.  Raw scale audiogram/tympanograms were attached.  
The examiner reported mild to severe high frequency bilateral 
sensorineural hearing loss.  The results were considered to 
be essentially the same, with noted differences reported.  
Excellent bilateral speech discrimination scores were noted, 
with 96 in the left ear, which were previously at 76 percent, 
80 percent for the right ear.  Results from screening 
tympanograms revealed Type A with present acoustic reflex 
response, bilaterally, which suggested normal middle ear 
function, bilaterally.

During the veteran's December 1997 VA examination, he 
reported that his tympanic membranes were healed without 
surgery, and he had no drainage, nor use of medication.  
Examination of the veteran's tympanic membranes revealed that 
they were scarred and hypomobile, bilaterally.  The 
examiner's diagnoses included status post perforated tympanic 
membranes, not found on present exam.

On the VA audiological evaluation in December 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
70
85
LEFT
25
25
50
70
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear, 
with a right ear average pure tone threshold of 58, and 60 
for the left.  The examiner's diagnoses included bilateral 
sensorineural hearing loss, mild to profound. 

The veteran reported in his March 1998 notice of disagreement 
(NOD) that he had been treated in service for rupture of 
bilateral ear drums due to exposure to rifle fire.


ANALYSIS

I.  Residuals of right tympanic membrane perforation.   

The veteran's claim for a compensable evaluation is well 
grounded based on the service medical records and the 
veteran's statements of symptomatology.  38 U.S.C.A. § 
5107(a); Proscelle v. Derwinski, 2 Vet. app. 629 (1992).  The 
claims folder contains all available service medical records 
and the RO has requested and received recent treatment 
records.  The veteran underwent a VA compensation examination 
and these reports are of record.  There are also VAMC 
outpatient medical examination reports. The veteran has not 
identified additional relevant evidence in support of his 
claims that has not been obtained. The Board finds that all 
indicated development has been completed, and the VA has 
satisfied its duty to assist the veteran.  38 U.S.C.A. § 
5107(a).

Consideration of all of the pertinent record relative to an 
accurate description of the elements of disability present is 
of vital import.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, supra.  This is especially significant where, as 
in the veteran's case, the present level of the veteran's 
disabilities and whether compensable evaluations are 
warranted is at issue.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994); Peyton, supra.   In this regard, the veteran's 
most recent December 1997 VA examination was adequate for 
evaluation purposes, and does not frustrate judicial review.  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994); see also 
38 U.S.C.A. § 7261(b).  Grottveit, 5 Vet. App. at 93; Tirpak, 
2 Vet. App. at 611.

The veteran's right tympanic membrane has been evaluated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6211 (1998).  
Under this code section, perforation of the tympanic membrane 
warrants a noncompensable evaluation, regardless of severity.  
Thus, since a noncompensable evaluation is the only, and 
therefore the maximum, evaluation available under DC 6211, an 
increased rating under this code section is not available.  
Moreover, as stated herein, VAMC outpatient reports of the VA 
examination report show an improved, well-healed right 
tympanic membrane perforation.  The Board does not find any 
evidence of record from any party with medical expertise that 
indicates the service connected disability of a residuals of 
right tympanic membrane perforation produces any 
manifestations that would warrant consideration under any 
other provision of the rating schedule.

II. Bilateral hearing loss.

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza v. Brown, 
supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

The medical evidence of record demonstrates that, perhaps as 
early as June 1997, or more definitely during the December 
1997 VA examination, the veteran has a current bilateral 
sensorineural hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Thus, the claimant has met his obligation as to the 
first requirement for a well-grounded claim. 38 U.S.C.A. §§ 
1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The second requirement of a well grounded claim is evidence 
of disease or injury incurred or aggravated during service.  
This requirement may be met with lay or medical evidence, 
depending upon the nature of the disease or injury.  In this 
case, the veteran's claim is that he sustained bilateral 
hearing loss as a result of exposure to rifle noise at the 
rifle range during 1951.  His lay evidentiary assertions may 
be adequate to satisfy the requirement that an injury was 
incurred during service because the circumstances of the 
alleged injury or injuries were events perceptible to lay 
parties.  However, the Board notes that while the claimant is 
competent to describe events or manifestations perceptible to 
a lay party, he is not competent to link manifestations to an 
underlying disability that is not itself perceptible to a lay 
party.  Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992).  
In this case, the claimant clearly is not competent to 
establish audiometric thresholds meeting the criteria of 
38 C.F.R. § 3.385 with lay evidence.  Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 144. 

Ultimately, however, the veteran has not met his obligation 
to present a well grounded claim because he has not provided 
evidence of a nexus between current hearing loss disability 
and disease or injury incurred or aggravated in service.  No 
party with medical expertise has linked causally current 
disability with service many decades ago.  As a lay party, 
the claimant is not competent to provide the nexus element of 
a well-grounded claim.  Espiritu, supra.  The Board has also 
considered whether the claimant can meet his obligation to 
present the nexus element of a well-grounded claim with lay 
evidence of chronicity or a continuity of symptoms.  
38 C.F.R. § 3.303(b); Savage, supra.   In this case 
sensorineural bilateral hearing loss disability was not 
manifest until many years following service discharge.  Thus, 
there is no evidence establishing a chronic disability in 
service.  While the veteran is competent to report 
manifestations perceptible to a lay party, he is not 
competent to link those perceptions to a disability that is 
not itself perceptible to a lay party.  A hearing loss 
disability defined under 38 C.F.R. § 3.385 is clearly not a 
disability perceptive to a lay party.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998); see also, Grottveit v. Brown and Lathan v. 
Brown, supra.  
 
Thus, it is clear that the veteran's claim for bilateral 
hearing loss remains not well grounded.  In the absence of a 
well-grounded claim, the appeal for service connection for 
bilateral sensorineural hearing loss must be denied.  
Edenfield, supra.

Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal, relevant evidence identified by the veteran and his 
representative have been retrieved and they have not 
identified any other obtainable evidence that would make his 
claim well grounded.   Beausoleil v. Brown, 8 Vet. App. at 
465; see also Franzen v. Brown, 9 Vet. App. 235 (1996) and 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim, the VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
claimant of evidence needed to complete the application.  
Robinette v. Brown, 8 Vet. App. 69 (1995), Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 494 
(1992).  The Board finds that this obligation was satisfied 
throughout the veteran's appeal, including in the statement 
of the case, and numerous RO letters sent to the veteran, 
including a June 1998 letter that gave the veteran an 
additional opportunity to submit evidence.  Although informed 
of the specific evidence required to support his claim, the 
veteran has essentially relied on his lay assertions as to 
medical causation that can not make his claim plausible and 
he has not provided any indication of the existence of 
additional evidence that would make his claim plausible.  
Epps v. Gober, 126 F.3d at 1468; Robinette v. Brown, supra.  
Therefore, no further action is required to apprise the 
veteran of the evidence needed to complete his application.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to an evaluation in excess of 0 percent for 
service connected residuals of perforated right tympanic 
membrane, due to otitis media, is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

